Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 3 Months Ended March 31, Years Ended December 31, Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes (a) $ Adjustments to reflect earnings from equity method investments on a cash basis 1 7 1 Total fixed charges as below 42 Less: Capitalized interest 6 36 47 47 33 44 Interest expense and fixed charges related to discontinued operations 3 Total fixed charges included in Income (Loss) from Continuing Operations Before Income Taxes 36 Total earnings $ Fixed charges, as defined: Interest charges (b) $ 41 $ Estimated interest component of operating rentals 1 19 24 36 38 42 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (c) $ 42 $ Ratio of earnings to fixed charges (d) (a) In September 2013, PPL Montana executed a definitive agreement to sell certain hydroelectric generating facilities.The sale is not expected to close before the second half of 2014.To facilitate the sale, in December 2013, PPL Montana terminated a lease agreement which resulted in a $697 million charge.See Note 8 to the Financial Statements in PPL Energy Supply's 2013 Form 10-K for additional information. (b) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (c) Interest on unrecognized tax benefits is not included in fixed charges. (d) For the three months ended March31, 2014, there was less than one-to-one coverage.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was $121 million. 2013 earnings were lower as a result of the PPL Montana lease termination referred to in (a) above, which resulted in less than one-to-one coverage.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was $407 million. As a result of PPL Energy Supply's 2011 distribution of its interest in PPL Global to PPL Energy Funding and related reclassification of PPL Global's operating results as Discontinued Operations, earnings for 2009 were lower, which resulted in less than one-to-one coverage.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was $158 million.
